Citation Nr: 1315004	
Decision Date: 05/07/13    Archive Date: 05/15/13

DOCKET NO.  12-25 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for skin cancer of the face, including secondary to in-service exposure to herbicides.  

2.  Entitlement to service connection for skin cancer of the torso, including secondary to in-service exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to September 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a December 2012 letter, the Veteran indicated that he wished to give personal testimony before the Board.  In February 2013, he further clarified that he wanted a Board hearing held at his local RO.  

As the Veteran is entitled to a hearing before the Board under 38 C.F.R. § 20.700(a) (2012), the case is REMANDED for the following action.  

Schedule the Veteran for a Travel Board hearing at the St. Petersburg, Florida, RO.  After the hearing is conducted, the case is to be returned to the Board, in accordance with appellate procedures.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


